 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   MULTIPLE ENERGY                                CV 19-1483 PA (RAOx)
     TECHNOLOGIES, LLC,
12                                                  PRELIMINARY INJUNCTION
                   Plaintiff,
13
            v.
14
     HOLOGENIX, LLC,
15
                   Defendant.
16
17
18          In accordance with the Court’s June 3, 2019, Order granting the Motion for

19   Preliminary Injunction filed by plaintiff Multiple Energy Technologies, LLC (“Plaintiff”),

20          IT IS HEREBY ORDERED that defendant Hologenix, Inc. (“Defendant”) is

21   preliminarily enjoined from making any statement in any forum including but not limited to

22   statements: (1) on its website, (2) on a social media platform, or (3) to any member of the

23   press, that states that the Food and Drug Administration has “approved” Hologenix’s

24   product Celliant for any use.

25          IT IS SO ORDERED.

26    DATED: June 3, 2019                            ___________________________________
27                                                              Percy Anderson
                                                       UNITED STATES DISTRICT JUDGE
28
